Exhibit 10.1

 

[tm2013042d2_ex10-1img01.jpg] 

 

Via Electronic Mail

 

 

March 16, 2020

 

Mr. Daniel Mahoney

 

Dear Dan:

 

We are pleased to extend this offer of employment (the “Offer Letter”) to you as
an Executive Vice President, Chief Financial Officer, and Treasurer (“CFO”) of
Charles River Associates (“CRA”) working from the Boston office and reporting to
me. All of the individuals who have met with you believe you will be a great fit
with our firm and hope you will choose to join us. We will arrange for your
employment to begin on a date mutually agreed upon by you and CRA, but are
targeting March 30, 2020 (the “Commencement Date”). Your employment with CRA
shall be subject to the following employment terms:

 

1.Compensation and Benefits. As an Executive Officer of CRA, your compensation
is subject to annual review and approval of the Compensation Committee of the
Board of Directors of CRA (the “Compensation Committee”). As part of this annual
review and approval process, the Compensation Committee will review and if
appropriate, approve your CFO executive officer term sheet that will set forth
your annual compensation terms including, but not limited to, any change in your
base salary; any target cash bonus awards; your corporate objectives; your
personal objectives; your eligibility for participation in CRA’s long term
incentive plan under CRA’s 2006 Equity Incentive Plan; and such other terms and
conditions as may be approved by the Compensation Committee (the “Term Sheet”)1.
Upon the Commencement Date for fiscal year 2020, the following terms and
conditions shall apply, and shall be further supplemented by the Term Sheet.

 

a.Salary – You will be paid bi-weekly at the rate of $400,000 per year less
applicable statutory taxes and other withholdings and pro-rated as of the
Commencement Date.

 

b.Performance Award for Fiscal 2020-Subject to the achievement of certain
performance criteria as may be determined and certified by the Compensation
Committee, for CRA’s fiscal 2020 you shall be eligible for a target cash bonus
of $275,000. This performance award will be allocated between 50% corporate
performance relating to CRA’s fiscal 2020 non-GAAP net revenue and Performance
Compensation EBITDA (as defined herein) and 50% for your individual performance
objectives. The maximum payment for the corporate performance relating to CRA’s
fiscal 2020 non-GAAP net revenue and Performance Compensation EBITDA is
$275,000. The actual payment amount for the individual performance component
will be determined after review and determination by the Compensation Committee
of your achievement of such performance objectives. For purposes of these
performance awards, our Performance Compensation EBITDA will be calculated from
EBITDA by excluding share-based compensation, amortization of forgivable loans,
and other (income) expense, net. Our non-GAAP net revenue and Performance
Compensation EBITDA will exclude the impact of our GNU123 Liquidating
Corporation subsidiary, any acquisition, any discontinued operations, any
extraordinary or special items approved by our compensation committee, and any
other items that would have resulted in non-GAAP adjustments to the financial
results as reported in our earnings releases consistent with our practice prior
to fiscal 2020. These awards remain subject to the discretion of the
Compensation Committee to reduce or eliminate the amount actually paid under the
award, regardless of the actual performance achieved.

 



 

1 As an Executive Officer of CRA, a Term Sheet for years subsequent to fiscal
year 2020 will be required, and may change from year to year, and will be
subject to Compensation Committee approval. These future fiscal year Term Sheets
will be supplemental to the terms of this Offer Letter.

 



Page 1 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

c.Affiliation Equity Award –Within thirty days following your Commencement Date,
and subject to the approval and vote of the Compensation Committee (the “Grant
Date”), you will be awarded a one-time affiliation equity award of Restricted
Stock Units under CRA’s 2006 Equity Incentive Plan (“RSU’s) in the amount of
$400,000 (the “RSU Grant”). Provided you remain employed by CRA and not under
notice of termination or resignation prior to any vesting date for the RSU
Grant, the RSU Grant shall vest in four equal annual installments as follows:
25% on the first anniversary of the Grant Date; 25% on the second anniversary of
the Grant Date; 25% on the third anniversary of the Grant Date; and 25% on the
fourth anniversary of the Grant Date. The RSU Grant shall be subject to all of
the terms and conditions then applicable under CRA’s 2006 Equity Incentive Plan
and by the Compensation Committee, including any insider trading prohibitions
and holding requirements then in effect for the CFO role. You shall be required
to execute such documents evidencing your acceptance of such RSU Grant as may be
provided by CRA.

 

d.CRA’s Long Term Incentive Program – As an Executive Vice President and CFO you
will be considered for participation in programs CRA provides to align Vice
President and firm interests over the longer term. CRA currently offers a
Long-Term Incentive Program (“LTIP”) for outstanding contributors at the Vice
President level. Eligibility to participate in the LTIP is exclusive to those
employees who play a critical role in CRA’s growth and success, as determined by
CRA’s Board Compensation Committee from time to time. Participants include top
corporate leadership, select Practice Leaders, and individuals who bring
significant revenue into the firm. The current LTIP program can consist of
equity or cash grants using a combination of time-vested restricted stock units,
stock options, performance-vested restricted stock units, and service- or
performance-based cash grants. The LTIP awards are generally made annually,
currently vest over five years, and have additional terms set forth in the grant
documents accompanying an award notification. For CRA’s fiscal 2020, you shall
be eligible for an award under the LTIP with a target value of $250,000. The
actual value to be granted, the grant vehicles, any vesting patterns, and any
performance targets are subject to the Compensation Committee’s discretion and
approval at any such time that fiscal 2020 grants under the LTIP are made, and
to there being sufficient shares available under the Company’s 2006 Equity
Incentive Plan, as it may be amended from time to time, to permit such grants.
Any equity awards so granted shall be consistent with such other grants made
under the LTIP’s terms and conditions.

 



Page 2 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

e.Benefits – You will receive CRA’s outstanding benefits program applicable to
Executive Vice Presidents, which currently includes an executive medical plan,
paid time off, 401(k) match, and health and wellness benefits. These benefits
are more fully summarized in the accompanying brochure. Your eligibility or
entitlement to participate in CRA’s benefits is subject to requirements
established by the applicable plan documents and benefits carriers, and as may
be determined by CRA from time to time. CRA reserves the right to change or
discontinue CRA benefit plans, features, policies, and programs at any time and
is not required to continue or put any plan or benefit into effect unless
required by law.

 

2.Performance of Services, Duties and Obligations to CRA – As an Executive Vice
President, you will be a key employee in a position of trust and confidence, and
will have fiduciary duties of good faith, loyalty and fair dealing with respect
to CRA. Furthermore, you will be in a position of trust and confidence with
respect to CRA clients, and you will have regular contact with CRA clients with
whom CRA has developed goodwill by the expenditure of substantial money, time,
and effort. You acknowledge and understand that as a Vice President of CRA you
will be exposed to “Confidential Information” and “Trade Secrets” (both as
defined in the attached Employment Covenants Rider). Therefore, by accepting
this Offer Letter and employment with CRA, you agree to be bound by and comply
with the terms, provisions and obligations set forth in the Employment Covenants
Rider attached to this Offer Letter and incorporated herein by reference.

 



Page 3 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

3.Other Agreements and Non-Disclosure of Third-Party Information – You represent
that you have provided to CRA all agreements (including agreements relating to
non-solicitation of employees and/or former clients, non-competition,
non-disclosure of information, and non-provision of services) from any prior
employers which may impair your ability to enter into and fulfill the
obligations of this Offer Letter and/or become employed with CRA (“Prior
Restrictions”). Other than certain non-solicitation provisions from your prior
employer, CRA has not been made aware of or been provided any documents that
contain any Prior Restrictions. To the extent that you or CRA subsequently
discovers that you have Prior Restrictions that limit any of your activities
during any part of your employment at CRA, CRA reserves the right to take action
it, in its sole discretion, deems appropriate, up to and including termination
of your employment with CRA. In the event that CRA shall incur any costs,
expenses or damages as a result of your breach of your Prior Restrictions, you
hereby agree to immediately reimburse CRA for all such amounts. You represent
that you have not been in the past, nor are you currently, under threat of or
involved in litigation or administrative proceedings that would impair or impact
your ability to provide the types of services contemplated herein.

 

4.Miscellaneous –

 

a.CRA Policies and Procedures – You acknowledge and understand that as an
employee of CRA you will be required to comply with all state and federal laws
and regulations, as well as CRA rules, policies, and procedures as may be in
effect from time to time and that are applicable to employees, including, but
not limited to, CRA’s Code of Business Conduct and Ethics, policies relating to
anti-discrimination / harassment, email and internet usage, insider trading, and
anti-corruption.

 

b.Term of Employment – Your employment is “at will,” which means that either you
or CRA may choose to end the employment relationship at any time and for any
reason, or no reason at all. Nothing in this Offer Letter shall be construed as
creating anything other than an at-will relationship. Upon the end of your
employment, CRA will pay you any salary earned prior to your last day of
employment (the “Termination Date”) and any accrued, unused vacation in
accordance with applicable law. If you decide to end the employment
relationship, you agree to provide CRA with thirty (30) days written notice, in
which case CRA may, in its sole discretion, elect to waive all or a portion of
the notice period, or may amend or limit your duties in CRA’s sole discretion.
You shall only remain employed and be paid for the portion of such notice period
that is not waived by CRA, and you will only be entitled to receive employee
benefits to the extent you continue to meet the eligibility requirements for
such benefits.

 



Page 4 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

c.Severance Agreement. You and CRA shall enter into a separate severance
agreement, subject to Compensation Committee approval, that shall set forth the
terms, conditions and obligations of CRA and you in connection with your end of
employment with CRA.

 

d.Transitional Assistance – Upon notice of termination or resignation of your
employment with CRA, you agree to cooperate with CRA prior to your Termination
Date and for a reasonable period thereafter in all matters relating to the
completion, billing, collection, support, and transition to others of all
matters in which you provided services to CRA and/or CRA clients while you were
employed by CRA.

 

e.Non-disparagement – You agree that you shall not orally or in writing,
anonymously or otherwise, disparage CRA, CRA employees, directors, affiliated
consultants, or CRA clients during and subsequent to your employment with CRA.
Nothing in this Offer Letter (including the Employment Covenants Rider) is
intended to or shall limit your ability to respond to a lawful subpoena, report
to or cooperate with or provide information to any government agency, or comply
with any other legal obligation.

 

f.Section 409A – It is intended that the payments to be made under this Offer
Letter will be exempt from, or in compliance with, Section 409A of the Internal
Revenue Code and the regulations issued thereunder (“Section 409A”), and the
provisions of this Offer Letter shall be so construed. In the event that CRA
reasonably determines that any payment to be made pursuant to this Offer Letter
is a “deferral of compensation” subject to Section 409A: (i) any installment
payments due hereunder are specifically designated as a series of separate
payments pursuant to Treasury Regulation Section 1.409A-2(b)(2)(iii); (ii) any
such payment that is to be made upon termination of employment shall be made
only in the event that and at the time such termination of employment qualifies
as a “Separation from Service” as defined in Section 409A; and (iii) any such
payment that is to be made upon the “Separation from Service” of a “specified
employee” (as defined in Section 409A) that pursuant to the terms of this Offer
Letter would otherwise be payable within the first six (6) months following the
date of Separation from Service shall, to the extent necessary to avoid the
imposition of additional taxes pursuant to Section 409A, be paid or provided to
the individual in a lump-sum, without interest, on the first business day
following the expiration of six (6) months after the Separation from Service
(or, if earlier, promptly following the date of your death, in which case such
amount shall be paid to your estate).

 



Page 5 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

g.Scope of Offer Letter – This Offer Letter, including the exhibits, documents
and instruments referred to herein, constitutes the entire agreement with
respect to this offer of employment with CRA, and supersedes all other prior
agreements and understandings, both written and oral, with respect to your
employment with CRA. The terms and provisions of this Offer Letter may be
modified or amended only by written agreement by you and a CRA executive officer
or their designee.

 

h.Choice of Law; Jury Waiver – In the event of a dispute between you and CRA
concerning the terms of this Offer Letter (including the Employment Covenants
Rider), except as otherwise provided herein, all such matters shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts (without reference to the conflict of laws provisions thereof).
Notwithstanding the foregoing, any claims arising under any state
discrimination, harassment, equal pay, wage and/or hour, leave of absence, sick
pay laws, and/or any other state or local laws that apply as a matter of public
policy (collectively “State Law Claims”), shall be governed solely by the law of
the state where you physically maintain a desk or office at a CRA location, or
if you do not maintain a desk or office at any CRA location, the state where you
reside (your “State of Employment”). Except for such State Law Claims (which
must be brought before a government agency or a court of competent jurisdiction
in your State of Employment), any action, suit or other legal proceeding arising
under or relating to any provision of this Offer Letter (including, but not
limited to, breach of contract claims) shall be commenced only in a court of
competent jurisdiction in the Commonwealth of Massachusetts, and you irrevocably
submit to the personal jurisdiction of the state and federal courts in the
Commonwealth of Massachusetts.  CRA and you each hereby irrevocably waive any
right to a trial by jury in any action, suit, or other legal proceeding arising
under or relating to any provision of this Offer Letter or your employment with
CRA.

 

i.Assignment – You understand and agree that your duties and responsibilities
under this Offer Letter are personal in nature to you, and you may not assign,
transfer or share such duties or responsibilities with any other person or
entity. You further acknowledge and agree that the Offer Letter (including
without limitation the Employment Covenants Rider) may be assigned by CRA to a
successor in interest by purchase, merger or otherwise, including by virtue of a
sale of all or substantially all of the assets (or stock) of CRA without your
prior approval or any further action on your part, which assignment shall be
fully binding and enforceable.

 



Page 6 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

j.Miscellaneous – Terms not otherwise defined in this Offer Letter shall have
the meaning as defined in the Employment Covenants Rider attached hereto.
Charles River Associates is a registered trade name of CRA International, Inc.,
which is the entity with which you will enter into an employment relationship if
you accept this offer.

 

This offer is valid until March 20, 2020 and subject to approval of the
Compensation Committee. Furthermore, this offer by CRA and your actual
employment by CRA are contingent upon the following:

 

·Employment Verification – Verification of your employment eligibility as
required by the Immigration Reform and Control Act of 1986. Satisfactory
completion of the I-9 form, including providing the appropriate documentation
within 72 hours of your Commencement Date is a condition of employment required
by federal law.

 

·Reference and Background Check – CRA must approve (in its sole discretion)
satisfactory reference and background checks (including verification of
educational credentials), the latter conducted by a company selected by CRA.

 

If this offer is acceptable to you, please sign and return a copy of this letter
to Jonathan Yellin, CRA’s General Counsel at Jyellin@crai.com .

 

Based on my understanding of your expectations and career aspirations, I believe
that CRA can offer you a warm and stimulating environment to grow professionally
and contribute to the growth of our firm. My colleagues and I are excited about
the prospect of having you join us.

 

Sincerely yours,       Charles River Associates           /s/ Paul Maleh   Paul
Maleh   President and Chief Executive Officer  

 

Enclosures

 



Offer Accepted by:

        /s/ Daniel Mahoney   Daniel Mahoney     Dated: March 17, 2020

 



Page 7 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

Employment CovenantS rIDER

 

I.Purpose

 

For purposes of this Employment Covenants Rider, “CRA” shall mean CRA
International, Inc. and any parent companies, subsidiaries, affiliates,
successors, or assigns.

 

As a condition of and in consideration of your employment with CRA in accordance
with the Offer Letter between you as an employee (hereinafter “Employee”) and
CRA, and for other good and valuable consideration, including the anticipated
and actual receipt of Confidential Information and Trade Secrets (both as
defined below) from CRA and/or CRA clients, Employee agrees to comply with the
obligations and restrictions set forth in this Employment Covenants Rider during
Employee’s employment with CRA, and unless otherwise noted below, following the
Termination Date, as follows:

 

II.Confidential Information – CRA

 

Employee agrees not to disclose Confidential Information or Trade Secrets to
anyone outside of CRA, either during Employee’s employment or subsequent to the
Termination Date, subject to the exceptions enumerated below. Employee shall
also only disclose Confidential Information and Trade Secrets to CRA employees
and affiliated consultants on a “need to know” basis, and Employee shall comply
with CRA’s “firewall” procedures applicable to Employee from time to time. For
purposes of the Offer Letter and this Employment Covenants Rider, “Confidential
Information” for both CRA and CRA clients shall include, but shall not be
limited to: (A) financial and business information, such as information relating
to costs, commissions, fees, profits, sales, sales margins, capital structure,
operating results, borrowing arrangements, strategies and plans for future
business, pending projects and proposals, and potential acquisitions or
divestitures; (B) product and technical information, such as product
formulations, new and innovative product ideas, new business development,
sketches, plans, drawings, prototypes, methods, procedures, data processing
programs, software, software codes, computer models, and research and
development projects; (C) marketing information, marketing ideas, prospective
markets and practices, business development activities and ideas, mailing lists,
recruiting information, the identity of CRA’s clients, client names and
addresses and other contact information, client lists, the names of
representatives of clients responsible for entering into contracts with CRA, the
financial arrangements between CRA and such clients, specific client needs and
requirements, and leads and referrals to potential clients, and other non-public
information concerning clients or potential clients; (D) personnel and
recruiting information, such as the identity of and contact information for a
CRA consultant or recruit, their compensation, benefits, skills, qualifications,
and abilities; and (E) any information which Employee has been told is
confidential or which Employee might reasonably expect CRA would regard as
confidential, or any information which has been given to CRA in confidence by
clients or other persons. “Trade Secrets” are items of Confidential Information
that meet the requirements of applicable state and federal trade secret law.
Employee acknowledges and agrees that the Confidential Information and Trade
Secrets are not generally known or available to the general public, but have
been developed, compiled or acquired by CRA or its clients at their great effort
and expense. Employee further acknowledges and agrees that the Confidential
Information and Trade Secrets are owned by CRA (or its clients), are secret, are
the subject of reasonable efforts by CRA to keep them secret, and have value
because of their secrecy. Confidential Information and Trade Secrets can be in
any form: oral, written or machine readable, including electronic files.

 



Page 8 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

CRA agrees that Employee’s obligation not to disclose Confidential Information
or Trade Secrets is subject to the following exceptions: (A) any information
that is generally known or available to the public; (B) any information that CRA
or a CRA client has disclosed to a third party, where the effect of such
disclosure is to make the information public; (C) any information that CRA’s
General Counsel or a CRA client has authorized Employee in writing to disclose;
(D) any information belonging to CRA or a CRA client that CRA or a CRA client
has requested Employee disclose in the course of Employee’s work for CRA; and
(E) if requested to be disclosed by an order of a court or other administrative
body, provided however, that Employee gives prompt notice of such request to
CRA’s General Counsel prior to such disclosure so that CRA can take any
appropriate action it deems necessary to limit or implement such disclosure.
Nothing in this Employment Covenants Rider prohibits Employee from discussion of
or disclosing wages or other terms and conditions of employment for any purposes
protected under federal labor law to the extent applicable.

 

III.Confidential Information – Current and Past Employment

 

Employee understands that compliance with all confidentiality obligations that
may exist towards Employee’s current and past employers is of utmost importance
to CRA and that the following are conditions of employment with CRA:

 

A.Employee agrees to never share with anyone at CRA or affiliated with CRA any
confidential, proprietary or non-public client information that may have been
obtained in connection with Employee’s employment with current or former
employers, unless written permission to disclose such information to CRA is
granted by the current or former employer and provided to CRA;

 

B.Employee confirms that during employment with CRA, Employee will not possess
nor have custody over any information in any form that a current or former
employer may consider confidential, proprietary or client owned. As part of this
confirmation, Employee will have checked all personal computers, web based
storage sites, thumb drives, external drives and other personal devices, as well
as all personal email accounts to make this representation;

 

C.Employee confirms that Employee has not removed, transferred, copied or
downloaded any data, files or information from a current or past employer unless
specifically approved by such employer and in connection with services being
rendered for such employer;

 



Page 9 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

D.To the extent Employee has downloaded any information from a current or former
employer’s computers or company owned equipment, such information was personal
and private and Employee has obtained written permission from such employer for
such actions;

 

E.Employee confirms that if Employee should discover any such confidential,
proprietary or client information in Employee’s custody or control after the
commencement of employment with CRA, Employee shall immediately notify CRA’s
General Counsel and shall retain and secure (and not transmit nor share) such
information and follow instructions provided by CRA’s General Counsel.

 

Employee understands that this representation is not a guaranty of employment or
continued employment with CRA. Employee further understands that if Employee
becomes employed by CRA, should any of the above representations be false or
should Employee fail to comply with the above, Employee will be subject to
disciplinary action, which may include termination of employment by CRA.

 

IV.Notice of Immunity

 

In accordance with applicable law, CRA hereby notifies you of the following
provisions of the Defend Trade Secrets Act of 2016.

 

IMMUNITY FROM LIABILITY FOR CONFIDENTIAL DISCLOSURE OF A TRADE SECRET TO THE
GOVERNMENT OR IN COURT FILING –

 

A.IMMUNITY – An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
–

 

1.is made –

 

(i)in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and

 

(ii)solely for the purpose of reporting or investigating a suspected violation
of law; or

 

2.is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 



Page 10 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

B.USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT –An individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
–

 

1.       files any document containing the trade secret under seal; and

 

2.       does not disclose the trade secret, except pursuant to court order.

 

V.Employment Restrictions

 

A.Reasonableness of Restrictions – Employee agrees and acknowledges that (1) CRA
is engaged in a highly competitive business, (2) by virtue of Employee’s
position and responsibilities with CRA, Employee will have access to and receipt
of Confidential Information and Trade Secrets, and (3) Employee has and will
come into contact and develop relationships with CRA employees and affiliated
independent consultants, CRA clients and prospective clients. Accordingly, for
the protection of CRA’s legitimate business interests, the restrictions set
forth below are reasonable and necessary, and Employee’s violation of such
restrictions will cause CRA irreparable harm. Employee acknowledges that the
consideration that Employee will receive pursuant to the Offer Letter serves as
sufficient consideration for Employee's promises to abide by the restrictive
covenants set forth in section V.B of this Employment Covenants Rider and that
such restrictions are reasonable.

 

B.Non-Solicitation Covenants – During the Restricted Period (defined below),
Employee will not directly or indirectly:

 

1.Communicate with, solicit, induce or otherwise attempt to influence any person
who CRA employs or otherwise has engaged to perform services, including but not
limited to, any employees, affiliated independent consultants, contractors or
subcontractors, with whom Employee worked or had knowledge about through CRA
employment, to leave the employ of or discontinue services to CRA.

 

2.Communicate using or disclosing CRA’s Trade Secrets with a Covered Client
(defined below) who engaged CRA at any time within a twenty-four (24) month
period of time immediately prior to the termination of Employee's employment
with CRA (“Look Back Period”) for the purpose of performing or attempting to
perform services on behalf of a Competing Business (defined below) for the
Covered Client, or of altering the Covered Client’s business with CRA.

 

3.Continue providing the same services that Employee performed for CRA on a case
or matter upon which Employee worked on behalf of CRA or about which Employee
received Confidential Information during the Look Back Period.

 

4.Communicate with any person or entity to or about whom Employee (either alone
or with others) presented a pitch or proposal to use CRA’s services during the
Look Back Period for the purpose of performing services on behalf of a Competing
Business for such pitch or proposal.

 



Page 11 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

In addition, Employee agrees that the Employee may not directly or indirectly
during employment with CRA (including during any period of notice of resignation
or termination of employment) contact by any method written or oral (e.g.,
email, text, social media sites or applications, or similar communication) any
CRA clients or prospective clients to inform such parties of any new or future
employment or consulting positions taken up by the Employee (except as it may
relate to the Employee joining CRA), which includes, but is not limited to,
notice of address change, new employment position, new consulting position or
similar information without the express prior written permission of CRA’s
General Counsel.

 

C.Definitions – For purposes of the Offer Letter and this Employment Covenants
Rider, the following definitions shall apply:

 

1.Restricted Period. The term “Restricted Period” shall mean during the term of
employment and for twelve (12) months following the Termination Date, regardless
of whether Employee’s separation from CRA is voluntary or involuntary and
regardless of the reason for Employee’s separation from employment.
Notwithstanding the foregoing, the duration of the Restricted Period will be
extended by the amount of any and all periods that Employee violates any of the
covenants of Sections V.B.

 

2.Competing Business. The term “Competing Business” means any business that
provides or is preparing to provide any services that compete with those CRA
provided during the Look Back Period.

 

3.Covered Client. The term “Covered Client” means a CRA customer (person or
entity), including any lawyer, law firm, or other intermediary, and the ultimate
client of such lawyer, law firm or intermediary (e.g., the entity that retained
a law firm that then retained the Employee’s services), that Employee had
business-related contact with or access to Confidential Information about during
the Look Back Period.

 

D.Enforceability/Reformation. If any of the provisions of this Section V are
deemed by a court having jurisdiction to exceed the time, geographic area, or
activity limitations the law permits, the limitations will be reduced to the
maximum permissible limitation, and Employee and CRA authorize a court having
jurisdiction to reform the provisions to the maximum time, geographic area, and
activity limitations the law permits; provided, however, that such reductions
apply only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made.

 



Page 12 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

VI.Intellectual Property Rights

 

Employee agrees to communicate and assign to CRA, or its clients if CRA so
requests, all Intellectual Property (as defined below) that Employee may make
during or arising out of Employee’s employment with CRA, whether conceived
during or outside of CRA’s normal working hours, or following Employee’s
termination of employment with CRA. For purposes of this Employment Covenants
Rider, CRA and Employee agree that “Intellectual Property” shall mean: Any: (a)
inventions, whether or not patentable, whether or not reduced to practice, or
whether or not yet made the subject of a pending patent application or
applications; (b) ideas, discovery or improvement and conceptions of potentially
patentable subject matter, including, without limitation, any patent
disclosures, whether or not reduced to practice and whether or not yet made the
subject of a pending patent application or applications; (c) patents; (d)
trademarks, service marks, trade dress, logos, and trade names; (e) copyrights
(registered or otherwise) and registrations and applications for registration;
(f) software; (g) domain name registration; (h) trade secrets and confidential,
technical or business information (including ideas, formulas, algorithms,
compositions, inventions, and conceptions of inventions whether or not
patentable and whether or not reduced to practice); (i) process and techniques,
research and development information, drawings, specifications, designs,
proposals, technical data, copyrightable works, financial, marketing and
business data, pricing and cost information, business and marketing plans, and
customer and supplier lists and information; (k) copies and tangible embodiments
of all of the foregoing, in whatever form or medium; and (l) all rights to
obtain and rights to apply for patents and to register trademarks and
copyrights, made during, related to or arising from Employee’s employment with
CRA.

 

Employee acknowledges that any Intellectual Property shall be exclusively and
solely owned by CRA and shall be “works made for hire” under the copyright laws
of the United States. Employee waives in favor of CRA, irrevocably and
unconditionally, any moral rights in any part of the world that the Employee may
have in any such Intellectual Property. Employee agrees and does hereby assign
all such Intellectual Property to CRA or to persons or firms designated by CRA.
Employee agrees to keep and promptly make available to CRA records of the type
required to secure and protect such Intellectual Property, including filing and
prosecuting the enforcement of patents, copyrights and trademarks. If requested
to do so by CRA, whether during or subsequent to Employee’s employment, Employee
agrees to reasonably assist CRA in obtaining patents, copyrights and trademarks
arising out of Employee’s work for CRA. CRA agrees to pay all costs of procuring
patents, copyrights or trademarks.

 

The provisions in this section concerning the assignment of Intellectual
Property do not apply to inventions for which no equipment, supplies,
facilities, or trade secret information of CRA was used, and which was developed
entirely on Employee’s own time, unless the invention relates to the business of
CRA or actual or demonstrably anticipated research or development, or the
invention results from any work Employee performs for CRA.

 



Page 13 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

VII.Employee’s Publications

 

CRA wishes to encourage Employee to advance in the profession through
publication of professional works, but also wishes to protect Confidential
Information, Trade Secrets and Employee’s work product. Employee understands
that the substance and quality of Employee’s publications, including
publications not sponsored by CRA, may affect the reputation and business
interests of CRA and the professional reputations of Employee’s colleagues.
Employee agrees, therefore, during Employee’s employment with CRA, to obtain
written permission from Employee’s Practice Leader prior to agreeing to prepare
any work of Employee for submission or publication or agreeing to having
Employee’s or CRA’s name used in connection with any publication, and to allow
CRA to review the content and substance of such materials. If, at the time that
Employee commences work with CRA, Employee has agreed to publish any work or to
have Employee’s name used in connection with any publication that will appear in
the future, Employee agrees to describe any such agreements in writing to
Employee’s Practice Leader and shall not refer to CRA or Employee’s affiliation
with CRA without prior written approval of the Employee’s Practice Leader.
Employee further agrees after the Termination Date not to use CRA’s name or logo
(or any similar derivation), or provide attribution to CRA, in connection with
any publication of Employee’s work unless specifically authorized to do so in a
letter signed by Employee’s Practice Leader. Employee understands that nothing
in this section modifies Employee’s obligation not to disclose Confidential
Information and Trade Secrets.

 

VIII.Other Legal Provisions

 

A.To avoid any subsequent misunderstanding about this Employment Covenants
Rider, CRA and Employee agree that it is supplemental of and in addition to any
other agreements signed between Employee and CRA, and shall not be construed to
limit or restrict any other obligations or restrictions upon Employee relating
to the subject matter herein. Employee also agrees that subsequent modifications
to this Employment Covenants Rider will not be effective unless they are in
writing and signed by both Employee and CRA’s General Counsel or his/her
designee.

 

B.Capitalized terms in this Employment Covenants Rider shall have the same
meaning as stated in the Offer Letter unless otherwise defined.

 

C.If CRA believes that Employee has breached or is about to breach this
Employment Covenants Rider, in addition to any other rights or remedies, CRA
shall be entitled to injunctive relief (including, but not limited to, temporary
restraining orders) to prevent Employee from such violations since it is agreed
that money damages alone would not provide adequate compensation to CRA for a
breach or threatened breach.

 



Page 14 of 15

 

 

[tm2013042d2_ex10-1img01.jpg] 

 

D.No later than the Termination Date or at any earlier time upon request from
CRA, Employee shall promptly return all Confidential Information and Trade
Secrets in whatever form stored or retained, to CRA, as well as CRA equipment or
other property belonging to CRA or its clients. Employee shall not modify,
destroy, delete, copy, edit, or otherwise change any Confidential Information,
Trade Secrets or CRA equipment (including data or information residing therein).
Employee shall also cooperate with CRA in carrying out its employee check-out
procedure then in effect, and agrees to permit CRA, upon request within ninety
(90) days of Employee’s Termination Date, to inspect Employee’s personal
devices, through reasonable and lawful means, to determine whether Employee has
retained any Confidential Information or Trade Secrets. Employee agrees to sign
a certification confirming compliance with this subsection on the Termination
Date or earlier upon request by CRA.

 

E.Employee acknowledges that the covenants in this Employment Covenants Rider
are given in exchange for Employee’s employment at CRA and that the covenants
are not tied to any specific job, title, or responsibilities. Employee further
acknowledges that the covenants in this Employment Covenants Rider shall survive
any change in Employee’s job, title, responsibilities, compensation, benefits,
or any other term or condition of employment, including, but not limited to,
termination of employment. Should Employee transfer to any CRA parent company,
subsidiary, affiliate, successor, assign, or other corporately related entity to
CRA, all provisions of this Employment Covenants Rider shall continue to apply
with full force.

 

F.Employee and CRA agree that, should any party breach the Employment Covenants
Rider, the breaching party will be responsible for paying any attorneys’ fees
and costs that the non-breaching party’ incurs in connection with such breach,
including without limitation reasonable attorneys’ fees incurred to seek damages
for a past breach, to seek a declaration of rights or injunctive relief, or to
prevent a future or continuing breach.

 

G.CRA’s failure to enforce any known violation of the Offer Letter or this
Employment Covenants Rider shall not be a waiver of CRA’s right to seek
enforcement of any future violation or be construed that such failure waives
CRA’s rights to seek any subsequent enforcement of a similar breach of the Offer
Letter or this Employment Covenants Rider. Any claim of any kind by Employee
against CRA shall not prevent or limit enforcement of the Employment Covenants
Rider.

 

H.Employee agrees that CRA shall be permitted to disclose to any future employer
or prospective employer of Employee the terms of the Employment Covenants Rider.

 



Page 15 of 15



